--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 Execution Version
 
FIRST AMENDMENT TO SECURED PROMISSORY NOTE
 
This FIRST AMENDMENT TO SECURED PROMISSORY NOTE (this “Amendment”), dated as of
August 31, 2012, by and between LAPIS TECHNOLOGIES INC., a Delaware corporation
(“Borrower”), and UTA CAPITAL, LLC, a Delaware limited liability company
(“Purchaser”).  
 
W I T N E S S E T H:
 
WHEREAS, on September 1, 2011, Purchaser made a loan to Borrower in the original
principal amount of Three Million Dollars ($3,000,000.00);
 
WHEREAS, such loan is evidenced by that certain Secured Promissory Note made by
Borrower payable to Purchaser, dated as of September 1, 2011, in the principal
amount of Three Million Dollars ($3,000,000.00) (the “Note”); and
 
WHEREAS, Purchaser has agreed to extend the date on which the first payment of
principal is payable, and in connection therewith, Borrower and Purchaser desire
to amend the Note in accordance with the provisions set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Purchaser hereby agree as follows:
 
1.             Amendment of Note.  Section 5(c) of the Note is hereby amended
and restated in its entirety to read as follows:
 
“(c)           The Borrower shall repay to the Purchaser the Principal Amount in
three equal principal payments of $1,000,000 each, the first on December 31,
2012, and the second on the second anniversary date of the date of this Note,
with the remaining principal balance due at the Maturity Date.”
 
2.             Miscellaneous Provisions.
 
(a)           No Further Amendment.  Except as expressly amended by this
Amendment, the Note is in all respects ratified and confirmed and all the terms,
conditions, representations, warranties, covenants and provisions thereof shall
remain in full force and effect in accordance with their respective terms. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Note or any of the documents
referred to therein. Except as expressly amended by this Amendment, this
Amendment does not constitute a waiver of any condition or other provision of
the Note.
 
(b)           Effect of Amendment.  This Amendment shall form a part of the Note
for all purposes. From and after the execution of this Amendment by Borrower and
Purchaser, any reference to the Note shall be deemed a reference to the Note, as
amended by this Amendment.


(c)           Counterparts.  This Amendment may be executed in counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Severability.  If any provision of this Amendment is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Amendment shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.


(e)           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  This Amendment
and all acts and transactions pursuant hereto shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws to the extent that the general application of
the laws of another jurisdiction would be required thereby.  The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any federal or state court
located in the State of New York and consents that all service of process be
sent by nationally recognized overnight courier service directed to Borrower at
Borrower’s address set forth in the Note and service so made will be deemed to
be completed on the business day after deposit with such courier.  The Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both Purchaser and Borrower.  The Borrower waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Note.  THE BORROWER AND THE PURCHASER (BY ACCEPTANCE OF
THIS AMENDMENT) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE PURCHASER
RELATING TO ENFORCEMENT OF THIS AMENDMENT.  EXCEPT AS PROHIBITED BY APPLICABLE
LAW, THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION RELATING TO ENFORCEMENT
OF THIS AMENDMENT ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE PURCHASER TO ENTER INTO THIS
AMENDMENT.
 
[SIGNATURE PAGE TO FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first set forth above.
 

 
BORROWER:
         
LAPIS TECHNOLOGIES, INC.
           
By:
/s/ David Lucatz
    Name: David Lucatz     Title: President & Chief Executive Officer          
Address:
70 Kinderkamack Road
Emerson, New Jersey
07630
Email Address:
Facsimile Number:
         
PURCHASER:
         
UTA CAPITAL LLC
         
By:
YZT Management LLC, its Managing Member
           
By:
/s/ Udi Toledano
    Name:
Udi Toledano
    Title:
Managing Member
 

 
3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 